DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-12 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A touch display device comprising: … a first readout integrated circuit driving the plurality of first touch electrodes in a first touch area; and a second readout integrated circuit driving the plurality of first touch electrodes and the plurality of second touch electrodes in a second touch area, wherein at least one of the plurality of second touch electrodes comprises at least two sub-electrodes having smaller areas than each of the plurality of first touch electrodes to each other, wherein the first readout integrated circuit and the second readout integrated circuit includes a plurality of channels respectively, wherein the plurality of channels of the first readout integrated circuit are electrically connected to the plurality of touch lines connected to the plurality of first electrodes in the first touch area, and 2 29273/46396/FW/11824439.2wherein at least one of channels of the second readout integrated circuit is a dummy channel without connecting the plurality of touch lines’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-12 is/are deemed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.